           IN THE UNITED STATES DISTRICT COURT FOR THE
                SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON


UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 2:20-cr-00054

NEDELTCHO VLADIMIROV



  SEVENTH SUPPLEMENTAL RESPONSE OF THE UNITED STATES OF AMERICA
         TO DEFENDANT'S STANDARD DISCOVERY REQUESTS, AND
      REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY

     Pursuant   to   Rule   16   of   the    Federal   Rules   of   Criminal

Procedure, Rule 16.1(a) of the Local Rules of Criminal Procedure,

and the Arraignment Order and Standard Discovery Request entered

by the Court in this case on March 16, 2020, and March 4, 2021,

the United States of America, by counsel, herewith responds to

each of defendant's Standard Discovery Requests as follows:

     Seventh Supplemental Response:

     In this case, the United States provides expansive discovery,

which has been made available to defense counsel on July 5, 2021.

The United States hereby incorporates by reference its prior

discovery responses on March 30, 2020 (ECF 34), May 20, 2020 (ECF

38), August 24, 2020 (ECF 48), March 18, 2021 (ECF 70), April 30,

2021 (ECF 75), May 27, 2021 (ECF 76), June 25, 2021 (ECF 77) and

further supplements its responses as follows:

     Request E: Permit the defendant to inspect and to copy or
photograph books, papers, documents, data, photographs, tangible
objects, building or places, or copies or portions of any of those
items, if the item is within the government's possession, custody
or control, and (i) the item is material to preparing the defense;
(ii) the government intends to use the item in its case-in-chief
at trial; or (iii) the item was obtained from or belongs to
defendant. [Fed. R. Crim. P. 16(a)(1)(E)]
Response:    The United States has disclosed the following items:

  1. Draft demonstrative exhibits and photo of relevant locations;

  2. Memoranda of Interviews by Tony Hussion;

  3. Signed memorandum of interview by Robert Hatfield on June 29,

     2021;

  4. Data subsets of eBay records for summary charts;

  5. Redacted post arrest statement and proposed transcript;

  6. Photos of February 10, 2020 search warrant execution.

     Request H: Disclose to defendant all evidence favorable to
defendant, including impeachment evidence, and allow defendant to
inspect, copy or photograph such evidence.
     Response:   The United States is unaware of any such evidence

other than that which may otherwise be included herein and in its

supplemental responses. As a precautionary measure, the United

States discloses that Cassidi Wentz stated to the United States,

on June 28, 2021, that she sold items to Defendant approximately

40-50 times. Wentz previously testified that she sold items to

Defendant “about 15 to 20” times.




                                  2
      REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY

     Pursuant to Rules 16.1(b) and 16.1(d) of the Local Rules of

Criminal Procedure, the United States of America requests that

defendant provide all applicable reciprocal discovery within 14

days of the service of this response and the provision of materials

requested by defendant in the Standard Discovery Request.


                              Respectfully submitted,

                              UNITED STATES OF AMERICA

                              LISA G. JOHNSTON
                              Acting United States Attorney

                              s/Andrew J. Tessman
                              ANDREW J. TESSMAN
                              Assistant United States Attorney
                              WV State Bar No. 13734
                              300 Virginia Street, East, Room 4000
                              Charleston, WV 25301
                              Telephone: 304-345-2200
                              Fax: 304-347-5104
                              E-mail: andrew.tessman@usdoj.gov




                                3
                      CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing “SEVENTH SUPPLENTAL

RESPONSE OF THE UNITED STATES OF AMERICA TO DEFENDANT'S STANDARD

DISCOVERY REQUESTS, AND REQUEST OF THE UNITED STATES FOR RECIPROCAL

DISCOVERY,” has been electronically filed and service has been

made on opposing counsel by virtue of such electronic filing this

6th day of July, 2021 to:

     Timothy J. LaFon
     CICCARELLO DELGIUDICE & LAFON
     Suite 100
     1219 Virginia Street East
     Charleston, WV 25301-2912


                                     By:   s/ Andrew J. Tessman




                                4
